DETAILED ACTION
This office action is in response to the communication received on January 10, 2022 and January 18, 2022  concerning application No. 16/294,288 filed on March 6, 2019.
	Claims 1, 5, 12, 16, and 18-29 are currently pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 1/10/2022 in regards to the claim objections have been fully considered. The amendments to the claims have been entered and overcome the objections to claims 1, 12, and 25-29 previously set forth.
Applicant’s arguments filed 1/10/2022 in regards to the 35 USC 112f interpretation have been fully considered. The amendments to the claims have been entered and overcome the 35 USC 112f interpretation of claim 18 previously set forth.
Applicant’s arguments filed 1/10/2022 in regards to the 35 USC 112a rejection have been fully considered. The remarks set forth by the applicant overcome the 35 USC 112a rejection of claim 1 previously set forth.
Applicant’s arguments filed 1/10/2022 in regards to the 35 USC 112b rejection have been fully considered. The amendments to the claims have been entered and overcome the 35 USC 112b rejection of claims 1, 5, 16, and 18-24 previously set forth. The amendments to claims 12 and 25-29 lead to further 112b issues, which are clarified and amended below using an examiners amendments.

Terminal Disclaimer
	The terminal disclaimer filed on January 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration of U.S. Patent Application 16/354,770 has been reviewed and is accepted. The Terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atsushi Nakamura on January 25, 2022.
Amend claim 12:
12. (currently amended) The ultrasound diagnostic apparatus according to claim 5, wherein the central processing unit and the operating program are configured to further identify the part of the subject for which the probability has been calculated on the basis of an BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/JN/makApplication No.: 16/294,288Docket No.: 1110-0648PUS1Reply to Office Action of October 14, 2021Page 3 of 6analysis result of the ultrasound image being further acquired by the second imaging condition.
Amend claim 25:
an BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/JN/makApplication No.: 16/294,288Docket No.: 1110-0648PUS1Reply to Office Action of October 14, 2021Page 3 of 6analysis result of the ultrasound image being further acquired by the second imaging condition.
Amend claim 26:
26. (currently amended) The ultrasound diagnostic apparatus according to claim 20, wherein the central processing unit and the operating program are configured to further identify the part of the subject for which the probability has been calculated on the basis of an BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/JN/makApplication No.: 16/294,288Docket No.: 1110-0648PUS1Reply to Office Action of October 14, 2021Page 3 of 6analysis result of the ultrasound image being further acquired by the second imaging condition.
Amend claim 27:
27. (currently amended) The ultrasound diagnostic apparatus according to claim 21, wherein the central processing unit and the operating program are configured to further identify the part of the subject for which the probability has been calculated on the basis of an BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/JN/makApplication No.: 16/294,288Docket No.: 1110-0648PUS1Reply to Office Action of October 14, 2021Page 3 of 6analysis result of the ultrasound image being further acquired by the second imaging condition.
Amend claim 28:
28. (currently amended) The ultrasound diagnostic apparatus according to claim 22, wherein the central processing unit and the operating program are configured to further identify the part of the subject for which the probability has been calculated on the basis of an BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/JN/makApplication No.: 16/294,288Docket No.: 1110-0648PUS1Reply to Office Action of October 14, 2021Page 3 of 6analysis result of the ultrasound image being further acquired by the second imaging condition.
Amend claim 29:
29. (currently amended) The ultrasound diagnostic apparatus according to claim 23, wherein the central processing unit and the operating program are configured to further identify an BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/JN/makApplication No.: 16/294,288Docket No.: 1110-0648PUS1Reply to Office Action of October 14, 2021Page 3 of 6analysis result of the ultrasound image being further acquired by the second imaging condition.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: claims 1 and 16 disclose and apparatus and corresponding control method containing changing from a first imaging condition to a second imaging condition in order to identify a part within an ultrasound image when two or more calculated probabilities among a plurality of probabilities calculated for the plurality of predetermined parts are greater than or equal to a predetermined threshold value.
The prior art of record, individually or in combination, does not teach or fairly suggest changing from a first imaging condition to a second imaging condition in order to identify the part within an ultrasound image when two or more calculated probabilities among a plurality of probabilities calculated for the plurality of predetermined parts are greater than or equal to a predetermined threshold value. Perrey (US 2018/0042577) the closest relevant art teaches a controller circuit that selects one or more candidate anatomical structures of interest that have a probability over a predetermined threshold and displays the one or more candidate structures and receives a user input designating which anatomical structure is the object of interest ([0055]).
	Claims 5, 12, and 18-29 are allowable because they depend from independent claims 1 and 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791